Citation Nr: 9908642	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-17 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to May 1973.  


This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 1996, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.  


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service.  

2.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

3.  The medical evidence does not establish a clear diagnosis 
of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 
1991);  38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records shows that there were 
no complaints of, diagnosis of or treatment for any mental 
disorder during active duty.  The veteran was found to be 
without defects at the time of the separation examination 
conducted in February 1973.  

The veteran's service personnel records evidence the fact 
that he served in the Republic of Germany from May 1971 to 
April 1973.  While stationed in Germany, his principal duty 
was helicopter repairman.  He did not receive any awards or 
decorations denoting participation in combat.  

Numerous VA hospitalization records and outpatient treatment 
records have been associated with the claims file.  These 
records evidence diagnosis of and treatment for various 
psychiatric disorders beginning in October 1986.  Axis I 
psychiatric diagnoses reported were major depression, bipolar 
disorder, possible schizoaffective disorder, and bipolar 
affective disorder with psychotic features.  

An undated report from a VA psychologist, J. A. M., Jr., 
Ph.D. is included in the evidence of record.  The veteran 
informed the doctor that he had been assigned to military 
duty in Germany during terrorist activities and that his 
combat experiences were limited to that exposure.  The 
veteran reported that he had been sent on combat patrols or 
other very dangerous duty three to twelve times.  He served 
under enemy fire for less than one month.  His unit was never 
surrounded and never had any members who were killed in 
action or reported as missing in action.  The veteran fired 
rounds at the enemy once or twice.  He denied ever witnessing 
anyone who was hit by incoming or outgoing rounds.  He was 
placed in imminent mortal danger three to twelve times.  

Various psychological tests were performed.  It was reported 
that the veteran demonstrated the typical actuarial pattern 
of PTSD symptomatology on the Minnesota Multiphasic 
Personality Inventory-2 profile.  It was also noted that 
there may have been developmental psychopathological features 
of the veteran that made him more vulnerable to the 
development of PTSD symptomatology.  The pertinent impression 
from the examination was PTSD.  

The veteran claimed entitlement to service connection for 
PTSD via a statement received in June 1995.  He reported that 
he had been stationed at Stuttgart Air Base in 1972 "when 
the terrorists were bombing our headquarters and bases.  (At 
the time of the Munich Olympics massacre)." 

Several sniper shots were fired at the veteran's base, but 
the snipers were never located.  The base was on full alert 
at that time.  The veteran walked the perimeter at night 
which was not well lit.  He narrated one incident while on 
guard duty when a car stopped on a nearby freeway.  He could 
hear people moving around but couldn't see anything.  While 
he was moving to check out the disturbance, his leg was 
snared in some wire causing him to fall.  He thought at that 
time that someone had grabbed him and he was about to be 
killed.  

Included in the claims file are several lay statements 
submitted in support of the veteran's claim.  J. C. stated 
that she had known the veteran since August 1992 and had 
lived with him since November 1992.  She reported on 
psychiatric symptomatology that she had observed in the 
veteran.  The veteran's mother submitted a statement 
indicating that she had noticed a change in the veteran 
subsequent to his return from active duty in Germany.  M. L. 
T. reported that she had known the veteran prior to his 
entrance in service.  Upon his return from active duty, she 
noticed that he was a changed person.  H. C. S. also 
indicated he had noticed a change in the veteran after he had 
returned from active duty.  D. K. B., who reported that she 
was the veteran's spouse at the time he was on active duty, 
stated that he had changed after his return from serving in 
Germany.  

An August 1995 statement from C. J. G., M.D. is included in 
the claims file.  The doctor reported that he had known the 
veteran for over twenty years as a family physician but had 
not had contact with him for the last ten years.  The veteran 
did not evidence any emotional abnormalities while he was 
attending high school.  The doctor reported that he could not 
attest to any health or emotional problems the veteran may 
have had for the prior ten years.  

Records from the Social Security Administration have been 
associated with the claims file.  The records include many 
duplicate VA hospitalization and outpatient treatment records 
as well as duplicate lay statements.  A treatment record 
dated in June 1995 included the diagnosis of PTSD by history 
as a result of terrorist attacks on a military base.  A 
psychological evaluation was conducted in December 1995.  

The veteran claimed that he had bipolar affective disorder 
and PTSD which began in 1972 while he was in the Army.  No 
specific stressors were reported.  The pertinent diagnoses 
were depressed bipolar disorder and PTSD symptoms.  Social 
Security disability benefits were awarded based on a primary 
diagnosis of affective mood disorder.  

A private psychiatric examination was conducted in November 
1996 by P.S., M.D.  The veteran reported that things were 
going reasonably well while he was stationed in Germany until 
the Bader Meinhoff gang "blew up the headquarters and 12 
people died."  The veteran was required to walk guard shifts 
subsequent to the terrorist attack.  He reported one incident 
where he was shot at while on guard duty.  He did not know of 
anyone else being shot at.  He did not report the incident 
because he returned fire on the sniper when he was not 
supposed to.  The pertinent diagnoses were bipolar disorder 
and PTSD.  The examiner noted that "from the history I 
obtained from [the veteran], it would appear that the 
traumatic events that occurred during his military service 
played a significant causative role in the developments of 
his psychiatric disorders and disability."  

A letter dated in January 1998 was received from the U. S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
and associated with the claims file.  The letter was in 
response to a request by the RO to corroborate the veteran's 
claimed in-service stressors.  USASCRUR reported that 
military records contained no information on incidents of 
sniper fire at a Stuttgart air base during the time when the 
veteran was stationed in Germany.  It was further reported 
that there was no air base at Stuttgart.  The Army used the 
commercial Stuttgart airport for its Army airfield.  They 
were also unable to document that the veteran was a perimeter 
guard or participated in perimeter patrols.  It could only be 
verified that the veteran was a helicopter repairman during 
his tour in Germany.  USASCRUR was able to document that 1972 
was a year in which the U. S. Army in Europe and its soldiers 
"suffered repeatedly at the hands of terrorists" and that 
historical files revealed that terrorists did perform several 
acts of bombing.  

Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d).

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

In addition section (f) of 38 C.F.R. § 3.304, pertaining to 
the adjudication of PTSD claims, provides that: 

Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of 
the condition, credible supporting evidence 
that the claimed in-service stressor actually 
occurred, and a link, established by medical 
evidence, between current symptomatology and 
the claimed in service stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the 
claimed in-service stressor.

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

The claims file contains diagnoses of PTSD as evidenced by 
the undated report from J. A. M., Jr., Ph.D., and the 
November 1996 report of a private psychiatric examination 
conducted in November 1996 by P. S., M.D.  The only stressors 
reported on these examinations were all service related.  The 
Board finds the doctors who conducted these examinations 
arrived at their diagnoses based on stressors the veteran 
related from his tour of duty in Germany.  Thus, the Board 
finds the record establishes the first and third elements set 
out above.  38 C.F.R. § 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressor(s) reported by the veteran and relied 
upon by the competent medical professionals diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")"  has held that, "[i]t 
is the duty of the BVA as the fact finder to determine 
credibility of the testimony and other lay evidence."  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1996), as determined through 
recognized military citations or other service department 
evidence.  

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.



In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court held that the sufficiency of the stressor 
is a medical determination, and therefore adjudicators may 
not render a determination on this point in the absence of 
independent medical evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).





Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The evidence, in brief, shows that the appellant served in 
Germany during active duty, that he reported he was exposed 
to stressors during such service, and that PTSD has been 
diagnosed by VA medical professionals.  In view of these 
findings, the Board has concluded that the veteran's claim is 
not implausible; therefore, the Board must determine if VA 
has a further obligation to assist him, more than it already 
has, in the development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
thus finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained to the 
extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

The Board finds that, upon review of the relevant criteria 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the providence of adjudicatory 
personnel.  That is the issue addressed herein.  

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for purposes of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  He performed duties as a helicopter repairman 
while stationed in Germany.  He was not awarded any combat 
decorations.  

The stressors which the veteran reported consisted of the 
following: he participated in hazardous perimeter guard duty 
and was shot at one time while performing such duty.  He 
returned fire after being shot at.  He also thought at one 
time that he was being attacked when he tripped on some wire 
while investigating a disturbance.  The veteran did not 
supply any information regarding the times or dates of any of 
his claimed stressors.  

The RO contacted USASCRUR in an attempt to obtain 
corroboration of the veteran's claimed in-service stressors.  
USASCRUR was unable to verify any of the claimed incidents or 
duties the veteran performed other than that he was a 
helicopter repairman.  USASCRUR was able to verify that 
terrorist attacks occurred during the time when the veteran 
was stationed in Germany.  However, no verification was 
obtained which demonstrated that the veteran was personally 
involved in these attacks.  

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as none of his 
claimed stressors have been corroborated by credible 
supporting evidence.  

A review of the available evidence in the claims file reveals 
no supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed or participated in 
the alleged events.  

In short, the sole supporting evidence that the alleged 
stressful events occurred are the veteran's own testimony, 
statements and notation of such experiences as recorded by 
medical professionals in connection with treatment and 
evaluation.  

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  Therefore, the 
pertinent governing criteria do not provide a basis upon 
which to predicate a grant of entitlement to service 
connection.

In summary, the veteran's military records show that he was a 
helicopter repairman while stationed in Germany.  He is 
without combat awards or citations.  There is no support in 
either military records or statements by third parties as to 
the occurrence of the alleged stressful events.  Without 
credible supporting evidence that the claimed in-service 
stressors actually occurred, the diagnosis of PTSD opined to 
be causally related to the claimed stressful in-service 
events is not supportable.  

The diagnoses of PTSD were based upon interviews with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no clear 
diagnosis of PTSD shown to be related to recognized military 
stressors.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD.  38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


